                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 JENNY BRADLEY,                         )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )              1:19-cv-00261-MR
                                        )
                  vs.                   )
                                        )
 ANDREW SAUL,                           )
 Commissioner of Social Security,       )
                                        )
              Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 8, 2019 Order.

                                               November 8, 2019
